Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1832
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Kingsville Nursing and Rehabilitation _) Date: August 14, 2008
Center (CCN: 67-5815), )
)
Petitioner, )
)

-V.- ) Docket No. C-08-177

)
)
)
)

DECISION GRANTING SUMMARY DISPOSITION

I grant summary disposition in favor of the Centers for Medicare & Medicaid Services
(CMS) and against Petitioner, Kingsville Nursing and Rehabilitation Center, and I sustain
the imposition of two per-instance civil money penalties of $4,000 and $6,000.

I. Background

Petitioner is a skilled nursing facility doing business in Kingsville, Texas. It participates
in Medicare. Its participation in that program is governed by sections 1819 and 1866 of
the Social Security Act and by regulations at 42 C.F.R. Parts 483 and 488. Its hearing
rights in this case are governed by regulations at 42 C.F.R. Part 498.

A Medicare compliance survey was conducted at Petitioner’s premises in September 2007
(September survey). The surveyors concluded that Petitioner was not complying
substantially with participation requirements. CMS accepted the surveyors’ findings and
determined to impose the remedies that I describe in the opening paragraph of this
decision.
2

Petitioner filed a hearing request challenging CMS’s determination and the case was
assigned to me for a hearing and a decision. The parties filed pre-hearing exchanges of
proposed exhibits and pre-hearing briefs. Then, CMS moved for summary disposition
and Petitioner opposed the motion.

CMS filed a total of 36 proposed exhibits which it designated as CMS Ex. 1 - CMS Ex.
36. Petitioner filed a total of 98 proposed exhibits which it designated as P. Ex. 1 - P. Ex.
98. Lam receiving all of these proposed exhibits into the record of the case and I cite to
some of them in this decision for purposes of illustration. However, my decision is based
entirely on the undisputed material facts as alleged by the parties.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. The undisputed material facts establish that Petitioner failed to comply
substantially with Medicare participation requirements; and

2. CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below, as a separate heading.

1. The undisputed material facts establish that Petitioner failed to comply
substantially with Medicare participation requirements.

a. Petitioner failed to comply substantially with the requirements
of 42 C.F.R. § 483.25(c).

The regulation that is at issue here mandates that a resident who enters a skilled nursing
facility without pressure sores will not develop a pressure sore or sores unless the
resident’s clinical condition demonstrates that the development of a pressure sore was
unavoidable. 42 C.F.R. § 483.25(c)(1). Additionally, it requires a facility to provide
necessary treatment and services to any resident having pressure sores, to promote
healing, prevent infection, and prevent new sores from developing. 42 C.F.R.

§ 483.25(c)(2).
3

The regulation imposes several distinct duties on nursing facilities. First, a nursing
facility must assess each of its residents in order to determine which of them have
pressure sores or are at risk for developing them and also to identify precisely what are
the risk factors faced by each resident. Secondly, a facility must p/an the care of each
resident who has a pressure sore or who is at risk for developing one to ensure that it
takes all reasonable measures to prevent the development of sores and to promote the
speedy healing of those that exist. Finally, a facility must implement completely and
diligently all of the measures that it has identified as being necessary for each resident
who is identified as being at risk for or as having pressure sores.

The case for summary disposition against Petitioner rests on allegations that Petitioner
failed to discharge these obligations. First, CMS asserts that Petitioner failed to carry out
plan of care directives ordering that residents who were identified as being vulnerable to
developing pressure sores be repositioned on a regular basis in order to relieve pressure.
CMS identifies the following residents whose care plans required that they be
repositioned at two-hour intervals and who, according to CMS, were not repositioned:
Residents #s 24, 25, 26 and 11.

CMS contends that it is undisputed that each of these residents, all of whom were
essentially helpless, had been identified by Petitioner’s staff as being at risk for pressure
sores. CMS Ex. 12, at 13; CMS Ex. 13, at 11; CMS Ex. 14, at 14; CMS Ex. 8, at 18.
Each of these residents had a care plan that specifically required that the resident be
repositioned once every two hours as a pressure sore prevention intervention. Jd. CMS
asserts that a surveyor (and, in the case of Resident # 11, two surveyors) observed each of
these residents on multiple occasions over an approximately eight-hour period on
September 13, 2007. Two of these residents, Residents #s 24 and 25, were observed to be
lying only on their backs throughout the period. CMS Ex. 5, at 22. Residents #s 26 and
11 were observed to be lying only on their backs during the first six hours of the same
eight hour period. CMS’s motion for summary disposition at 2 - 10. CMS Ex. 5, at 21;
CMS Ex. 6, at 52.

According to CMS, these facts comprise irrefutable proof that Petitioner failed to comply
with the regulatory requirement that it implement every reasonable intervention to protect
the four residents from developing pressure sores. The undisputed facts, according to
CMS, establish that Petitioner failed to comply with the very care plans that it had
developed to protect these residents.

Second, CMS contends that two of Petitioner’s residents, identified in the September
survey report as Residents #s 33 and 39, developed pressure sores that Petitioner did not
show were clinically unavoidable. According to CMS, the undisputed material facts
show that both of these residents had entered Petitioner’s facility without pressure sores.
4

However, on September 20, 2007, Petitioner’s staff documented an area of redness on
Resident # 33’s buttock. CMS Ex. 16, at 15. On the following day, September 21, 2007
Petitioner’s staff identified pressure sores on Resident # 33’s right hip and buttock. /d., at
16. On that same date, the staff identified a pressure sore on Resident # 39’s right leg.
CMS Ex. 18, at 47. On the following day, September 22, 2007, the staff identified an
additional pressure sore on the resident’s right leg and two blisters on the resident’s left
ip. Id., at 48.

CMS emphasizes that these residents’ development of multiple pressure sores is made
remarkable by the fact that neither of them had been identified by Petitioner’s staff as
eing at a high risk for development of pressure sores. Indeed, on August 17, 2007 and
September 21, 2007 — the day after the staff first documented redness on Resident # 33’s
uttock and the day before the staff first identified pressure sores on that resident — the
staff assessed that resident as being at low risk for developing a pressure sore. CMS Ex.
6, at 14. On multiple occasions during her stay at Petitioner’s facility, Resident # 39 had
een assessed by the staff as being at low risk for developing pressure sores. CMS Ex.
8, at 44-45. On September 21, the date Petitioner’s staff first found pressure sores on
Resident # 39, Petitioner’s staff assessed the resident as being only at moderate risk for
developing sores. /d., at 26.

CMS argues that there is nothing in these residents’ records to show that they would have
inevitably developed pressure sores despite Petitioner’s best efforts to prevent them. In
light of that, CMS contends that the residents’ development of sores is undeniable proof
that Petitioner failed to comply with its regulatory obligations.

I find CMS’s arguments to be persuasive if not rebutted by Petitioner. In the absence of
any dispute of the facts cited by CMS these facts make out a powerful case of
noncompliance by Petitioner with the requirements of 42 C.F.R. § 483.25(c).

The facts alleged by CMS concerning the staff’s observed failure to reposition Residents
#s 24, 25, 26, and 11, are in and of themselves sufficient to establish a failure by
Petitioner to comply with the regulation’s requirements. Petitioner’s staff developed care
plans that reflected the staffs assessments of these dependent residents’ vulnerabilities.
The interventions stated in the plans — including repositioning the residents every two
hours — had been determined by the staff to be essential to assuring that these residents
not develop pressure sores. Failure by the staff to implement the care plans constituted a
failure to take all reasonable measures to protect the residents.

Similarly, the facts relating to Residents #s 33 and 39 would be sufficient if not rebutted
to prove that Petitioner failed to satisfy regulatory requirements. Neither of these
residents was identified by Petitioner’s staff to be particularly vulnerable to developing
5

pressure sores. Yet both of them developed sores, and indeed, Resident # 33 began
showing signs of sores the day before Petitioner’s staff assessed the resident as being at
low risk for the development of pressure sores. There is a presumption built into the
regulations that pressure sores in nursing facilities are avoidable. See 56 Fed. Reg.
48826, 48851 (September 26, 1991).' It is incumbent on Petitioner to explain why these
two residents developed sores in spite of its best efforts to protect them. Petitioner must
e found to be deficient in providing care absent facts to show that the sores were
unavoidable.

conclude that Petitioner did not rebut CMS’s assertion of facts and arguments.
Petitioner contends that there are disputed material facts concerning its compliance.
However, Petitioner has not challenged any of the facts that are elements of CMS’s case.
t alleges additional facts which it contends rebut those offered by CMS. For purposes of
this decision, I have assumed that all of the facts alleged by Petitioner are true. But the
facts alleged by Petitioner do not create a genuine dispute about material facts even
assuming that they are true.

First, Petitioner asserts that the medical records for Residents #s 24, 25, 26, and 11
“clearly document that . . . [each] resident was being turned and repositioned every 2
ours on a daily basis, including on September 13, 2007.” Petitioner’s response to
CMS’s motion (response) at 4, 5. In fact, Petitioner has not offered any facts from which
might reasonably infer that the four residents whose care is at issue were repositioned
during the period when they were being observed.

' The preamble to the final regulations state—

Comment: One commenter concurred with the requirement in § 483.25(c)
which requires that a resident with pressure sores receive necessary
treatment to promote healing and prevent infection or the development of
new sores. Two others requested that § 483.25(c)(2) be revised, allowing a
facility to be exempted from this requirement by claiming that a resident's
clinical condition makes such treatment impossible.

Response: We are not making the requested revision because we believe
that the facility should always furnish the necessary treatment and services
to prevent the development of pressure sores or, at the least, to promote the
healing of sores that have developed.
6

No employee of Petitioner has averred that he or she repositioned the residents during the
time period on September 13, 2007 when the surveyors observed them to be on their
backs continuously. Petitioner has offered no witness statements to challenge any of the
surveyors’ findings about these residents. Nor has Petitioner produced any
documentation that specifically shows that residents were being repositioned during the
period when they were observed by the surveyors to be lying continuously on their backs.
For Resident # 11, Petitioner produced an hourly repositioning schedule for the period
from September 14 through 24, 2007. Those are dates that are after September 13, the
date when the surveyors made their observations of this resident. The document thus says
nothing about what happened on September 13.

The other documents that Petitioner relies on are: P. Ex. 78; P. Ex. 79; P. Ex. 82; P. Ex.
85; P. Ex. 87; and P. Ex. 90. These documents consist of activities of daily living flow
sheets that are initialed once per shift. They contain markings from which I might infer
that members of Petitioner’s staff reported having repositioned the residents whose care is
at issue during the work shifts on September 13, 2007 and on other dates. But the most I
can infer from the markings is that the residents were repositioned at some time during a
given shift. I cannot infer anything beyond that because the flow sheets contain no
charting showing when during a shift the residents were being repositioned. There is
nothing in these documents which records the times when residents were repositioned or
even how frequently they were repositioned during a shift.

Indeed, there is nothing inconsistent between the exhibits and the surveyors’ observations
because it is possible that, on September 13, the residents could have been (and in fact,
Residents 26 and 11 were) repositioned during each shift but not at two hour intervals or
during the period when the surveyors saw them lying continuously on their backs.

Petitioner argues also that two of the four residents, Residents #s 26, and 11, were placed
on mattresses known as ASAP II air mattresses. According to Petitioner, the
manufacturer’s instructions for these devices state that their use “may eliminate turning
schedules for pressure considerations.” P. Ex. 70; P. Ex. 71. But assuming that to be
true, it does not derogate from the fact that Petitioner’s staff decided that repositioning the
two residents was a necessary element of their care. The residents’ care plans could have
been amended to show that repositioning was no longer necessary due to the use of the
ASAP II mattress — if staff had concluded that was the case — but they were not. The
only reasonable inference that I can draw is that the staff never decided that the need to
reposition these two residents was eliminated by use of the ASAP II mattress.

Furthermore, there is nothing in the manufacturer’s instructions from which I may infer
reasonably that the use of ASAP II mattresses actually eliminated a need for repositioning
Residents #s 26 and 11. The instructions do not say that use of the mattress will eliminate
7

the need for repositioning. They say only that such use might eliminate such need.
Petitioner has offered absolutely no facts to show that its staff considered these
ambiguous instructions and from them addressed the possibility whether the ASAP II
mattresses given to Residents #s 26 and 11 would eliminate the need to reposition the
residents. Nor has Petitioner offered even a single fact to show that the staff made an
informed judgment that repositioning was no longer necessary with the inception of the
mattresses’ use.

As for the care it gave to Residents #s 33 and 39, Petitioner argues that CMS is now
making allegations that were not made in the report of the September survey. It contends
that the survey report asserts only that Petitioner failed to identify the sores that these
residents manifested. See P. Ex. 3, at 2. Petitioner argues that there are no findings in the
report to the effect that Petitioner failed to protect residents against developing avoidable
pressure sores.

I agree with Petitioner that the report of the September survey does not explicitly allege
that Petitioner failed to protect residents against developing avoidable sores. However,
the facts on which CMS bases this allegation and which I discuss above were stated
explicitly in the September survey report. P. Ex. 3, at 33. Petitioner was on notice of
these facts as of the date it received a copy of that report.

There is nothing in the regulations barring CMS from clarifying or even amending its
determination of noncompliance pending an appeal of its remedy determination. The
only limitations placed on CMS’s ability to clarify or amend are those which are posed by
considerations of due process. CMS is precluded from amending or making new
allegations where to do so would be fundamentally unfair to a facility. Such unfairness
might exist where a facility does not have sufficient notice of the new allegations and an
opportunity to develop its defenses to them.

Here, Petitioner received ample notice from CMS, in its motion for summary disposition,
that it was making the legal argument — based on facts previously disclosed to Petitioner —
that Petitioner had contravened the requirements of 42 C.F.R. § 483.25(c) by failing to
prevent residents from developing avoidable pressure sores. I discern no prejudice to
Petitioner. Petitioner had long been aware of the operative facts and had plenty of time
within which to develop a defense to CMS’s amended allegations of noncompliance.

Petitioner also contends that CMS’s findings of noncompliance concerning the care that
was given to these two residents were stricken at an informal dispute resolution
proceeding. But, in fact, nothing that CMS now alleges concerning the development of
pressure sores by Residents #s 33 and 39 was the subject of the informal dispute
resolution. See P. Ex. 94.
Petitioner has not provided me with anything that might be construed as a defense on the
merits against CMS’s allegations concerning the care that Petitioner’s staff gave to the
two residents. Petitioner has offered no facts to dispute the allegations on which CMS
based its motion. It does not deny that Resident # 33 and Resident # 39 developed
pressure sores while these residents were under Petitioner’s care. Nor does Petitioner
deny that its staff had assessed each of these residents as being at low, or at worst,
moderate, risk for development of pressure sores right up until the sores were first
identified.

Most important, Petitioner has offered no facts whatsoever from which | might infer
reasonably that these residents’ pressure sores were unavoidable. For example, Petitioner
has not even alleged that either of these residents suffered from medical problems that
made the development of sores an inevitable consequence despite Petitioner’s best efforts
to protect them against developing sores. And, furthermore, Petitioner has offered no
legal analysis to suggest that, given the undisputed facts, it is not liable for the
development of sores by the two residents.

b. Petitioner failed to comply substantially with the requirements
of 42 C.F.R. § 483.75.

The regulation at issue here provides in relevant part that a skilled nursing facility must
be administered effectively and efficiently in order to maximize the well-being of each of
its residents. CMS’s allegations that Petitioner failed to comply substantially with this
regulation derive from its assertions of noncompliance that I discuss at subpart a. of this
Finding. According to CMS, when viewed in their totality, the instances of Petitioner’s
noncompliance show that it was not attentive to the key needs of its residents.

I agree with CMS that the undisputed material facts establish a management failure by
Petitioner. I infer from these facts that Petitioner’s staff neither comprehended nor
carried out their responsibilities to protect residents who were at risk for developing
pressure sores. That failure reasonably may be attributed to Petitioner’s management
which had the responsibility for insuring that the staff operated effectively and efficiently
to provide care that satisfied the letter and spirit of the Act’s requirements and those of
implementing regulations.

Petitioner characterizes CMS’s noncompliance allegations as mere “conclusory
sentences.” Petitioner’s response at 7. In saying this, Petitioner seems to be arguing that,
as a matter of law, findings of noncompliance with the administration requirement may
not derive from findings of noncompliance with other regulatory requirements. If this is
Petitioner’s assertion, I disagree with it. The undisputed facts of this case are sufficient
for me to conclude that there was a wholesale failure by Petitioner’s staff to carry out its
9

responsibilities to protect residents who were vulnerable to developing pressure sores.
Indeed, it is not reasonable for me to infer otherwise from the facts relied on by CMS.
The incidences of noncompliance that I discuss at subpart a. of this Finding were not
isolated or random. The undisputed facts establish, rather, a pervasive lack of compliance
by Petitioner’s staff with regulatory requirements. It is only reasonable that I infer that
such a wholesale failure by staff to discharge their responsibilities was caused by a failure
of Petitioner’s management to assure that the staff was sufficiently trained and
appropriately managed to carry out their responsibilities.

Petitioner also makes a series of contentions about the performance of its management.
According to Petitioner:

(1) The Director of Nursing (“DON”) effectively communicated with the
nursing staff with physician order changes; (2) The DON is part of the
weekly QA skin committee and is made aware of changes to resident
wound conditions; (3) The DON implemented the turning & repositioning
schedules for the residents in the facility; (4) The DON and Medical
Director were aware of the wounds as evidenced by the clinical records; and
(5) The Q/A Assessment Committee, DON and other nurse managers
appropriately supervised the nurse staff and provided appropriate oversight
training and guidance reasonably necessary to evaluate the care and
treatment provided to the residents made the subject of the survey.

Petitioner’s response at 8. For purposes of this decision I will assume that all of these
contentions are true. But, assuming that, they beg the question raised by the facts asserted
by CMS because they exalt form over function.

The issue here is not whether there were communications between Petitioner’s nursing
director and staff, whether there were meetings of the quality assessment committee, or
whether the director of nursing issued directives to staff, and conducted oversight. The
issue is whether the management of Petitioner’s facility was effective. The facts offered
by CMS show that regardless of the directives, communications, and meetings that
occurred at Petitioner’s facility there was an obvious failure to implement residents’ care
plans and a failure by Petitioner’s staff to take appropriate measures to protect residents
from developing pressure sores. That failure is ultimately a failure of management
because it is a facility’s management’s responsibility to assure that the staff execute their
responsibilities effectively.
10

lam not suggesting that every error or mistake by a member of a facility’s staff translates
to a failure of that facility’s management to discharge its responsibilities effectively.
There are times when errors occur despite the best efforts of a facility’s management. But
here, the undisputed facts show such a pervasive noncompliance that it is simply not
reasonable to infer that the noncompliance was a random event that occurred despite
effective management.

Petitioner also cites a series of its exhibits as support for its contention that it was
effectively managed. Petitioner’s response at 8; see P. Ex. 91 - P. Ex. 98. Petitioner has
not told me what is in these exhibits that support its contentions. Nevertheless I have read
them. The exhibits comprise: records of in-service training; a note from a physician;
attendance records for Petitioner’s quality assessment committee meetings; the findings
of the Texas Health and Human Services Commission concerning Petitioner’s informal
dispute resolution hearing; affidavits from members of Petitioner’s staff and a consultant;
and Petitioner’s request for informal dispute resolution. I cannot discern anything in
these exhibits that creates a dispute as to the material facts relied on by CMS to establish
Petitioner’s failure to be managed effectively.

Some of these exhibits appear to be irrelevant on their face. For example, P. Ex. 92 is a
statement from a physician about a resident whose care is not the subject of CMS’s
motion. Petitioner has offered no explanation of why this exhibit raises material facts.
Others are merely evidence that Petitioner maintained the forms of management but raise
no facts to challenge CMS’s evidence showing that Petitioner was managed ineffectively.
For example, P. Ex. 93 consists of attendance records of Petitioner’s monthly quality
assurance meetings. The exhibit contains no information concerning what decisions were
made at these meetings.

2. CMS’s remedy determinations are reasonable.

At issue here are two per-instance civil money penalties: $4,000 that CMS determined to
impose to remedy Petitioner’s failure to comply with the requirements of 42 C.F.R.

§ 483.25(c); and $6,000 that CMS determined to impose to remedy Petitioner’s failure to
comply with the requirements of 42 C.F.R. § 483.75. I find that the undisputed material
facts establish these two remedies to be reasonable.

Per-instance civil money penalties are authorized by 42 C.F.R. § 488.438(a)(2). This

section provides that penalties which are imposed for an instance of noncompliance shall
fall within a range of from $1,000 - $10,000 per day. The criteria for determining where
within this range a per-instance civil money penalty should fall are set forth at 42 C.F.R.
11

§§ 488.438(f)(1) - (4) and 488.404 (incorporated by reference into 42 C.F.R.

§ 488.438(f)(3)). These criteria may include: the seriousness of a facility’s
noncompliance; its compliance history; its culpability for its noncompliance; and its
financial condition. Id.

CMS argues that each of the penalties that it determined to impose is relatively modest.
Respectively, they comprise 40 percent and 60 percent of the maximum allowable per-
instance amount. According to CMS, these relatively modest penalties are amply
justified by the seriousness of Petitioner’s noncompliance.’ It contends that each of the
two deficiencies related to care that Petitioner gave to residents who were either totally
dependent on Petitioner’s staff for their daily existence or who were in need of extensive
assistance. These residents’ helplessness, according to CMS, made it critical that
Petitioner’s staff be attentive to their needs. Petitioner’s failure to provide these residents
with the care they needed — literally to survive — put them at grave risk of severe harm.

l agree entirely with CMS’s characterization of the seriousness of Petitioner’s
noncompliance. The seriousness of Petitioner’s noncompliance — in and of itself — amply
justifies the remedies that CMS determined to impose. The undisputed facts show that
residents who were identified by Petitioner’s own staff as being extremely vulnerable to
the development of pressure sores, who were identified also as needing frequent
repositioning as an essential measure to protect against the development of sores, and
who were literally incapable of positioning themselves were left by the staff to lie in one
position for hours. This noncompliance comprised a blatant disregard for these
residents’ most basic needs and its egregiousness was compounded by the fact that it
involved multiple residents.

Perhaps even more appalling was that Petitioner — after having consistently identified two
of its residents as being at low risk for the development of pressure sores — failed to
protect them against developing sores. It is simply not consistent with modern nursing
practice that a facility fail to take adequate protective measures to prevent its residents
from developing avoidable pressure sores. Petitioner’s failure to take such actions in two
instances is an extremely serious episode of noncompliance.

? In the September survey report, the surveyors concluded that Petitioner’s
noncompliance with the requirements of 42 C.F.R. §§ 483.25(c) and 483.75 was so
egregious as to comprise immediate jeopardy for Petitioner’s residents. I am not required
to decide here whether that determination was clearly erroneous because a finding of
immediate jeopardy is not a necessary element in deciding whether a per-instance penalty
is reasonable. 42 C.F.R. § 488.438(a)(2).
12

The evidence also establishes an extremely serious failure of management to assure that
the staff carry out their responsibilities. As I discuss above, at Finding 1.b., the errors and
misfeasance of Petitioner’s staff were not isolated or random. To the contrary, the
undisputed material facts establish a pervasive failure by Petitioner’s staff to attend to
residents’ needs.

I do not find that Petitioner has called into dispute any of the facts relied on by CMS to
support its remedy determinations. Petitioner suggests that CMS’s arguments in support
of its remedy determinations are somehow deficient because CMS has not presented facts
or arguments addressing all of the regulatory factors described in 42 C.F.R. §§ 488.438
and 404. I do not find this argument to be persuasive because its premise is incorrect.
Where facts that relate to even one of the regulatory factors are sufficient to support a
remedy it becomes unnecessary to decide whether there are also facts that might be
relevant to another factor or factors.’

Petitioner asserts that CMS neither provided nor pointed to any evidence in its motion
that Petitioner had a pattern of or repeated compliance problems or any history of having
remedies imposed against it for noncompliance with the requirements of 42 C.F.R.

§§ 483.25(c) and 483.75. Assuming this to be true, however, does not derogate at all
from the facts that CMS offered establishing the seriousness of Petitioner’s
noncompliance, facts which I have concluded are in and of themselves sufficient to
support the remedies that CMS determined to impose.

Petitioner also asserts that its “degree of culpability in this matter is hotly contested and. .
. [Petitioner] believes it is either nonexistent or minimal at best.” Petitioner’s response at
10. However, CMS’s arguments supporting the remedies are not based on Petitioner’s
culpability but on the seriousness of its noncompliance. Furthermore, Petitioner has not
advocated any facts to support its assertion that it has “hotly contested” its culpability.
Making a naked assertion is not sufficient to call into question the undisputed material
facts on which CMS relies.

> Petitioner could have offered facts that related to any of the regulatory factors to
support an argument that there were disputed material facts as to the reasonableness of the
remedy. For example, Petitioner might have offered facts concerning its financial
condition as an effort to show that the penalty amounts were unreasonable. But it failed
to do so and I am not required to defer a decision until after a hearing on the premise that
Petitioner might present relevant evidence at a later date.
13

Finally, Petitioner asserts that CMS has failed to offer any facts that conclusively
establish the relationship between the two deficiencies that are at issue here. I disagree
that such facts are necessary to sustaining the remedies given the seriousness of the
noncompliance. However, I also find Petitioner’s argument to be perplexing inasmuch as
the undisputed facts clearly show that Petitioner’s failure to be managed effectively
relates directly to its failure to protect those of its residents who were vulnerable to
developing pressure sores.

/s/
Steven T. Kessel
Administrative Law Judge
